Citation Nr: 1040387	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-14 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a left 
shoulder injury with degenerative changes of the 
acromioclavicular joint and partial tendon tear.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel 

INTRODUCTION

The Veteran had verified active service from January 1988 to 
November 1992.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of May 2006 by the Department of Veterans 
Affairs (VA) Nashville, Tennessee, Regional Office (RO).

The Veteran requested a decision review officer (DRO) hearing in 
connection with the current claim.  The Veteran cancelled this 
request and made no attempt to reschedule the hearing.  The 
Veteran also requested a video-conference hearing in connection 
with the current claim.  The hearing was scheduled and 
subsequently held in October 2008.  The Veteran testified before 
the undersigned Veterans Law Judge (VLJ) and the hearing 
transcript is of record.

The Veteran's claim was previously before the Board in December 
2008.  At that time, the Board denied the Veteran's claim of 
entitlement to an evaluation in excess of 20 percent for a left 
shoulder injury.  The Veteran subsequently appealed this denial 
to the United States Court of Appeals for Veterans Claims 
(Court), which in an October 30, 2009 order, granted a joint 
motion for remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that the condition of his service-connected 
left shoulder disability has worsened and that this decline 
warrants a higher disability evaluation.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2010).  This duty to assist includes providing a 
thorough and contemporaneous medical examination.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Court has held that 
VA must provide a new examination when a veteran claims that a 
disability is worse than when originally rated and the available 
evidence is too old to adequately evaluate the current state of 
the condition.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  
Accordingly, the Veteran should be afforded a new VA examination 
to assess the severity of his service-connected left shoulder 
disability.

Correspondence of record dated January 2010 also showed that the 
Veteran received vocational rehabilitation training (VRT).  
Additional documentation contained in the claims file also 
suggested that there may be a Counseling, Evaluation, and 
Rehabilitation (CER) folder not currently of record.  As such, 
these files and folders must be obtained and associated with the 
claims file.

Additionally, the Veteran receives medical care through VA.  VA 
is required to make reasonable efforts to help the Veteran obtain 
records relevant to his claim, whether or not the records are in 
Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992). 
Therefore, VA medical records pertaining to the Veteran that date 
from March 18, 2008 should be obtained and associated with the 
claims file.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder relevant 
VA medical treatment records pertaining to 
the Veteran dated from March 18, 2008.

2.  Associate with the claims file any and 
all Vocational Rehabilitation (VRT) and/or 
Counseling, Evaluation, and Rehabilitation 
(CER) records.  A notation should be included 
in the claims file if these records are not 
available.  If no such records are available, 
the Veteran should also be contacted and 
asked to provide any such records in his 
possession.  

3.  After Steps 1-2 are completed, the RO 
should schedule the Veteran for a VA joints 
examination to assess the nature and severity 
of his service-connected left shoulder 
disability.  The claims folder and a copy of 
this remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder has 
been reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by the 
examiner should be conducted at this time, 
and included in the examination report.

In particular, the examiner is asked to 
include a discussion about the ranges of 
motion of the left shoulder.  The examiner 
should also state whether the left shoulder 
disability is manifested by weakened 
movement, excess fatigability, 
incoordination, or pain, and if so, whether 
there is an additional loss of range of 
motion as a result of these symptoms.  These 
determinations should be expressed in terms 
of the degree of additional range-of-motion 
loss due to any weakened movement, excess 
fatigability, incoordination, pain, or during 
flare-ups.  The examiner must provide a 
complete rationale for any stated opinion. 

4.  Thereafter, ensure that the development 
above has been completed in accordance with 
the remand instructions and then readjudicate 
the Veteran's claim.  If the benefit sought 
on appeal remains denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response. 
 
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


